NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Brown on 7/27/2022.

The application has been amended as follows: 

In claim 1, line 6, please delete “wherein a ratio of a summed amount of” and replace with “wherein a summed amount of”

In claim 1, in the fourth to last line, please delete “a content ratio of” and replace with “a content of”

In claim 1, in the penultimate line, please delete “a content ratio of” and replace with “a content of”

In claim 2, line 2, please delete “a ratio of a summed amount of” and replace with “a summed amount of”

In claim 2, in the fourth to last line, please delete “a content ratio of” and replace with “a content of”

In claim 2, in the penultimate line, please delete “a content ratio of” and replace with “a content of”

In claim 3, line 2, please delete “a ratio of a summed amount of” and replace with “a summed amount of”

In claim 3, in the fourth to last line, please delete “a content ratio of” and replace with “a content of”

In claim 3, in the penultimate line, please delete “a content ratio of” and replace with “a content of”



Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is considered to be Oka et al, as set forth in the action mailed 4/22/2022.  Applicant has amended the claims to require the summed amount of stereoisomers A and B (i.e., trans-exo-endo and cis-exo-endo) to be 80 mol% or more, relative to a total amount of stereoisomers of general formula (I). 
As set forth in the rejection of record, Oka requires the amount of cis-endo-endo stereoisomer to be 30 mol% or more, and suggests utilizing any one or more of the five other stereoisomers of CpODA to make up the remainder (70 mol% or less). Therefore, because the content of stereoisomers other than cis-endo-endo permitted by Oka would be 70 mol% or less, Oka does not suggest the presently claimed subject matter which requires 80 mol% or more of stereoisomers A and B (neither of which are the cis-endo-endo stereoisomer). The examiner is unaware of prior art which discloses or suggests a combination (within particular mol% ranges) of dianhydride stereoisomers as presently recited.
Claim 1 is allowable. Claims 2-5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 9/8/2021, is hereby withdrawn and claims 2-5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766